SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K X ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2007 or TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Integrys Energy Group, Inc. Deferred Compensation Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Integrys Energy Group, Inc. 130 East Randolph Drive Chicago, IL60601 Page 1 of 9 INTEGRYS ENERGY GROUP, INC. DEFERRED COMPENSATION PLAN STATEMENTS OF FINANCIAL CONDITION DECEMBER 31, 2 (IN THOUSANDS) 2007 2006 ASSETS: Receivable from Integrys Energy Group, Inc. $55,048 $53,290 PLAN EQUITY $55,048 $53,290 See notes to financial statements. Page 2 of 9 INTEGRYS ENERGY GROUP, INC. DEFERRED COMPENSATION PLAN STATEMENTS OF INCOME AND CHANGES IN PLAN EQUITY YEARS ENDED DECEMBER 31, 2007, 2006 and 2005 (IN THOUSANDS) 2007 2006 2005 INCOME: Employer contribution credits 58 74 94 Participant deferred compensation 2,052 5,621 4,049 Deemed interest and dividend credits 3,114 3,351 3,046 Deemed net unrealized appreciation (depreciation) of investments (897) 295 2,366 Total additions 4,327 9,341 9,555 DEDUCTIONS: Benefits paid to participants 2,569 2,460 2,156 Total deductions 2,569 2,460 2,156 NET INCREASE IN PLAN EQUITY 1,758 6,881 7,399 PLAN EQUITY, BEGINNING OF YEAR 53,290 46,409 39,010 PLAN EQUITY, END OF YEAR $55,048 $53,290 $46,409 See notes to financial statements. Page 3 of 9 INTEGRYS ENERGY GROUP, INC. DEFERRED COMPENSATION PLAN NOTES TO FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2007, 2 (DOLLARS IN THOUSANDS) 1.DESCRIPTION OF THE PLAN General– Integrys Energy Group, Inc. (the “Company”) sponsors the Integrys Energy Group, Inc. Deferred Compensation Plan as amended and restated effective January 1, 2005 (the “Plan”).The Plan supercedes previous deferred compensation plans dating back to 1987.The following brief description of the Plan provides only general information.Participants should refer to the Plan document for a more complete description of the Plan’s provisions. The Plan is a non-qualified, deferred compensation plan.The Plan is an employee pension benefit plan subject to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), although, as discussed in more detail below, the Plan is exempt from many of ERISA’s substantive requirements. Participation–
